United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, LOGISTICS &
DISTRIBUTION CENTER, Tampa, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Lenin V. Perez, for the appellant1
Office of Solicitor, for the Director

Docket No. 15-1783
Issued: September 12, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 25, 2015 appellant, through her representative, filed a timely appeal from an
August 3, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e)(2014). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id.
An attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor,
subject to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292 (2006). Demands for
payment of fees to a representative, prior to approval by the Board, may be reported to appropriate authorities for
investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 18, 2014 appellant, then a 51-year-old mail handler (forklift operator), filed a
traumatic injury claim (Form CA-1) for depression and anxiety, which she attributed to an
alleged May 30, 2014 employment incident. She stopped work on June 5, 2014. Appellant
attached a June 18, 2014 statement/e-mail to her Form CA-1 describing a series of events
between May 30 and June 4, 2014 that ostensibly caused her claimed emotional condition.
Appellant indicated that on Friday, May 30, 2014 at approximately 10:00 p.m., she was
sitting on her forklift writing a few things down when she heard her name shouted out from
behind. She turned to see who called her and from a distance she observed a “[huge white dildo
with balls]” being waved from side to side. However, appellant could not see who was waving
the dildo. She then turned back around and finished what she was doing. A few minutes later,
appellant drove her forklift to the location where she observed the item being waved.3 In route,
she passed a supervisor of distribution operations (SDO), J.W., who was headed in the opposite
direction. They did not speak. Appellant then saw coworker, J.C., a custodian who was
sweeping. She asked J.C. if he had called her name, and he replied “No, just [T.A.] over there
having fun with a [d]ildo.” Appellant observed another coworker, E.D., standing nearby and
drove over to him and asked if he had called her name. E.D., a mail handler, told her “No” and
motioned towards T.A., another mail handler. Appellant then drove over to T.A. and asked if he
had called her name. He was reportedly laughing at the time and told her “no, I called [J.W.].”
Appellant then asked him who had waved the dildo. T.A. admitted to doing it. Appellant then
told him he could get into a lot of trouble doing something like that. She noted that T.A. again
denied calling her name, and instead claimed to have “called out [J.W.’s] name.” At that point,
appellant reportedly “left it alone.” She also stated that throughout the night she heard a couple
of the guys snickering and laughing as she drove by on a number of occasions.4
When appellant returned to work the following Monday (June 2, 2014) afternoon, she
encountered a coworker, J.K., waiting by the time clock. J.K. reportedly glanced in her direction
and gave her a “sneer, laugh.”5 Approximately a half hour later (3:25 p.m.), appellant
approached J.W. to inform him about what was going on. J.W. reportedly asked appellant if she
wanted to report what had happened, and she replied “not at this time.” Appellant also stated
that later in the evening as she approached T.A., he first chuckled at her with a big grin, but then
made a serious face as she drove by. When she passed him another time, appellant stated that
she just shook her head “like no.” About five minutes afterwards, appellant passed T.A. once
more and he reportedly motioned for her to come over and talk to him. After dropping off her
mail, appellant returned to see what T.A. wanted. She stated that he asked her what she meant
by that. Appellant assumed he was referring to her previous head shaking. She indicated that
she told T.A. that she did not believe his story about calling J.W.’s name, but he continued to
deny having called her name. According to appellant, T.A. told her that he did not know her that
way to do something of that nature. She also indicated that during their conversation, T.A. stated
that he did not think it was right for one of the other guys to show the dildo to one of the ladies
3

Appellant described her initial location as automated package processing system (APPS) 2, side 1. The incident
she observed occurred at APPS 2, side 2.
4

Appellant identified the individuals as H.S. and J.B.

5

J.K. was off duty on Friday, May 30, 2014.

2

on the semi-auto, but apparently “he’s got it like that.” Later on, J.K. reportedly walked by and
motioned for T.A. to leave because the two had been commuting together.
Appellant was off work on June 3, 2014, and when she resumed work on June 4, 2014,
she reportedly encountered T.A. and J.K. in the front parking lot around 2:45 p.m. She stated
that she was walking to the building’s front entrance when she heard an engine roaring behind
her. Appellant turned her head and observed J.K. driving his truck, with T.A. in the passenger
seat. As the truck passed her, J.K. reportedly turned his head towards her and revved the engine
and laughed. Appellant also reportedly observed T.A. laughing hysterically. At that point, she
decided she had had enough, and was not going to be taunted anymore. Appellant awaited
J.W.’s arrival and then informed him that she wanted to file a complaint and speak with R.M.,
the distributions operations manager.
As part of the employing establishment’s internal harassment investigation, appellant and
several of her coworkers provided statements regarding the May 30, 2014 incident. In a June 4,
2014 statement, T.A. indicated that on May 30, 2014 he was culling on APPS 2, side 2 when a
dildo fell out of the mail onto the belt. T.A. stated he took the item and called “[J.W.] out [and]
put it up in the air.” J.W. subsequently came over and took the dildo. And soon afterwards,
appellant came around and asked T.A. if he had something to show her. In response, T.A. asked
appellant what she was talking about. He then told her there was a dildo in the mail, that J.W.
took it, and now it was gone. T.A. indicated that appellant proceeded to tell him that all the guys
stated he had called her name. When he asked appellant who told her that, she reportedly
refused to identify the individual(s). Additionally, T.A. stated that he started to tell appellant that
he would not call her over to look at a dildo. He also reiterated that appellant would not tell him
who stated that he had called her name, and she reportedly told him not to worry about it because
they were just going to squash it. However, appellant brought the incident up again a few days
later.
According to T.A., the following Monday, June 2, 2014, appellant told him that she did
not believe him. T.A. indicated that she showed him where she had been parked on the forklift
when she thought she heard her name, and then looked back to see the dildo up in the air. He
stated that he asked her if he had ever been disrespectful to her before, to which she replied “no.”
T.A. then asked if they had ever had this type of conversation before, which appellant also
replied “no.” However, she reportedly told T.A. that it was too coincidental to turn around, see
the dildo up in the air, and then come around the machine (APPS) and hear everyone laughing.
T.A. stated that, while appellant believed it was directed at her, another coworker, E.T., was
there the entire time when he -- T.A. -- called J.W. to retrieve the dildo.
E.T. also provided a statement dated June 4, 2014. He recalled the incident with the
dildo, but identified a different date -- Thursday, May 29, 2014. E.T. indicated that T.A. called
him over after a dildo had fallen out of a package. He noted that T.A. was culling at the time and
had the dildo in a flat tub. T.A. further indicated that he was on a tow-motor at the time. He also
stated that as the machine was ending, T.A. stood up on a bulk mail container (BMC) and yelled
to J.W. E.T. reiterated that “[T.A.] yelled J.W.’s name.” Afterwards, E.T. drove off on his towmotor. Although he observed appellant and T.A. talking, E.T. stated he did not know what the
conversation was about. He specifically denied seeing or hearing any incident between the two
of them.

3

In an August 13, 2014 statement, J.W. indicated that on May 30, 2014 he was working on
side one of APPS 2 when T.A. called for his attention from side two of APPS 2. He noted that
T.A. was standing near the culling belt when he held up a sex toy in the air, which had
apparently fallen out of the mail. J.W. further indicated that he immediately went to side two
and confiscated the sex toy along with the packaging, and proceeded to place the item in patchup. According to him, that was the extent of his involvement.
E.D. also provided a statement dated June 4, 2014. He recalled the May 30, 2014
incident and noted that he was loading at APPS 2, side 2 and T.A. was culling. He further stated
that T.A. insisted on waving it around, and toying with it.6 ED. also indicated that another
manager, K.C., came around and reportedly knew about the object. Additionally, he noted that
appellant came by and told T.A. that he could get in a lot of trouble with that thing. E.D.
observed the two having a conversation, but he could not hear what else was stated. He
indicated that appellant did not look happy. E.D. further commented that T.A. treated the matter
as a joke, but should have just put the item in patch-up.
In his June 4, 2014 statement, J.K. noted that he had been off Friday (May 30, 2014) and
knew nothing of the incident. He also stated that he heard “today” that T.A. found a dildo in the
mail on Friday.
In an August 21, 2014 development letter, OWCP requested additional factual
information, as well as a comprehensive medical report regarding appellant’s claimed emotional
condition, including an opinion on causal relationship. Specifically, it asked appellant to provide
signed witness statements from anyone who could verify her allegations regarding the alleged
May 30, 2014 incident and subsequent taunting. OWCP also solicited information about any
related grievance and/or Equal Employment Opportunity (EEO) complaint she may have filed.
OWCP afforded appellant at least 30 days to submit the requested factual and medical
information.
Apart from the above-noted witness statements, OWCP did not receive any additional
factual information regarding the alleged employment incident(s).
Following the May 30, 2014 incident, Dr. Arthur first saw appellant on June 4, 2014, at
which time he prescribed medications. He noted she was unable to return to work because the
depression and post-traumatic symptoms affected her ability to concentrate, attend to tasks, relate
to others, and keep regular attendance. Appellant had a history of migraine headaches and a
previous depressive episode in 2012, which had resolved. Dr. Arthur diagnosed major
depressive disorder with aspects of post-traumatic stress disorder (PTSD) and generalized
anxiety disorder. He explained that the inappropriate and sexually harassing incident at work on
May 30, 2014 directly precipitated appellant’s depression and anxiety, as well as many of the
symptoms of acute PTSD. Dr. Arthur further noted that there had been no other stressors in
appellant’s life and she was previously quite stable. However, now she was in active treatment,
and totally disabled for any work at the employing establishment dating back to June 5, 2014.

6

In his June 4, 2014 statement, E.D. did not specifically mention a dildo, sex toy, or otherwise describe the
item/object T.A. reportedly waved around and toyed with.

4

A July 18, 2014 report from Dr. Gary K. Arthur, a Board-certified psychiatrist, noted that
appellant was a forklift operator who had worked for the employing establishment for 27 years.
Dr. Arthur also indicated that he had reviewed appellant’s Form CA-1. In his medical report, he
described a May 30, 2014 employment incident where appellant reportedly heard her name
called from behind her forklift, and as she turned she saw a male coworker waving a large dildo
with testicles at her. Dr. Arthur further noted that appellant immediately became shocked,
anxious, and embarrassed. He also reported that appellant observed other male coworkers who
laughed and smiled at appellant for the remainder of the day. Additionally, he reported a history
of similar behavior directed toward another female at the same postal facility. Dr. Arthur noted
that the male coworkers were supportive of the person waving the dildo and ignored appellant’s
distress. That same evening, appellant reportedly became increasingly depressed about the
incident and how belittling and embarrassing it was. He noted that she began having intrusive
memories about it, being hypervigilant and easily startled. Dr. Arthur also reported that
appellant feared further repercussions from other employees and/or supervisors if she filed a
complaint.
In a September 11, 2014 follow-up report, Dr. Arthur noted that he continued to treat
appellant and there had not yet been any improvement.
By decision dated September 23, 2014, OWCP denied appellant’s claim because she
failed to establish a compensable employment factor as the reputed cause of her claimed
emotional condition. In essence, OWCP found that while T.A. waved a dildo in the air on
May 30, 2014, he did not specifically direct it towards appellant. T.A. stated that he called out
the supervisor’s name -- J.W., -- not appellant’s. Additionally, appellant did not provide any
evidence to substantiate her claim that on May 30, 2014 T.A. intentionally called out her name to
show her the dildo. OWCP further found that appellant failed to establish the alleged incidents
of snickering/laughing and/or taunting on May 30, June 2 and 4, 2014. Consequently, OWCP
denied appellant’s emotional condition claim without having reviewed the medical evidence of
record.
Appellant timely requested a hearing, which was held before an OWCP hearing
representative on May 18, 2015. At the hearing, she indicated that she filed both a grievance and
an EEO complaint. Appellant also provided transcripts from two recent depositions regarding
the EEO complaint.7
E.D. was deposed on March 12, 2015 and testified that both he and appellant were about
the same distance (25 feet) from T.A. at the time of the May 30, 2014 incident. He was
operating a tow-motor and noted that T.A. picked up the dildo and waved it. E.D. did not
specifically recall T.A. saying anything. He described T.A. as a 30-year-old child, and noted that
he was never quiet. But again, E.D. did not remember if T.A. shouted at the supervisor or
appellant. He recalled that appellant came over and spoke to T.A., and he heard her say to T.A.
that he could get in trouble for that. But E.D. reportedly did not hear the rest of the conversation.
OWCP also received an October 29, 2014 statement from J.C., as well as a transcript of
his March 13, 2015 EEO deposition testimony. In his October 29, 2014 statement, J.C. indicated
7

However, the record does not include information regarding the final disposition of either the grievance or
appellant’s EEO complaint.

5

that his recollection of the May 30, 2014 incident was “sketchy at best.” He noted that the
incident occurred at APPS 2, side 2, and that T.A. was culling off the dumpers while he, J.C.,
was cleaning on the other side under the belts. He stated he did not see the dildo when it was
pulled from the mail. J.C. first noticed it on the upright behind T.A. Additionally, He indicated
that he heard T.A. call out to both J.W. and appellant, but he did not recall in which order. J.C.
also stated that all interactions from those calls occurred on the other side of the dumpers out of
his line of sight and well out of his hearing range. Appellant reportedly approached J.C. later,
but he did not recall their actual conversation. J.C. noted that appellant was upset, and believed
he even told appellant to file a grievance if she was that upset over the incident. He also stated
that he and appellant never had any further discussions on the subject.
In his March 13, 2015 EEO deposition, J.C. reiterated that he heard T.A. call out to both
appellant and J.W. At first he did not recall the order, but later on in the deposition J.C. stated
that T.A. first shouted the first name of J.W. and then shouted out appellant’s first name. He also
noted that T.A. shouted loud enough to be heard over the machinery. Afterwards, T.A.
reportedly walked to the other side of the dumpers, which was out of J.C.’s line of sight. He also
indicated that E.T. was there at the time loading dumpers. J.C. did not see K.C. in the vicinity.
He also stated that several hours passed before appellant came to talk to him.
In a May 27, 2015 follow-up report, Dr. Arthur noted that he continued to treat appellant
on a monthly basis since her injury. He reported ongoing signs of depression with low
motivation, easy fatigue, and loss of self-confidence and self-esteem. Dr. Arthur continued to
diagnose employment-related depression and generalized anxiety disorder, and noted that
appellant remained disabled. He also questioned whether appellant would be able to return to
her prior work location.
In an August 3, 2015 decision, the hearing representative affirmed OWCP’s
September 23, 2014 denial. She found there was insufficient evidence to establish that T.A.’s
actions were directed at appellant. The hearing representative acknowledged that J.C.’s account
of the incident supported appellant’s assertion that T.A. called out her name while waving the
dildo. However, she noted that T.A. denied appellant’s accusation, and several other witnesses
did not support her account of the incident. Consequently, the hearing representative found that
the May 30, 2014 dildo waving incident was not a compensable employment factor. She also
found that there was no evidence to substantiate appellant’s account of coworker harassment or
inappropriate action, including laughing and snickering at her on May 30 and June 2, 2014.
Additionally, there was also no evidence of appellant having been harassed and/or bothered in
the parking lot on June 4, 2014. Given that appellant had not established a compensable factor
of employment, the hearing representative affirmed the denial of her emotional condition claim
without reviewing the medical evidence of record.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to one’s employment. There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within the purview of workers’
compensation. When disability results from an emotional reaction to regular or specially
assigned work duties or a requirement imposed by the employment, the disability is deemed

6

compensable.8 However, disability is not compensable when it results from factors such as an
employee’s fear of a reduction-in-force or frustration from not being permitted to work in a
particular environment or hold a particular position.9
To establish that she sustained an emotional condition causally related to factors of her
federal employment, appellant must submit: (1) factual evidence identifying and supporting
employment factors or incidents alleged to have caused or contributed to her condition;
(2) rationalized medical evidence establishing that she has an emotional condition or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that her emotional condition is
causally related to the identified compensable employment factors.10
An employee’s emotional reaction to administrative or personnel matters generally falls
outside FECA’s scope.11 Although related to the employment, administrative and personnel
matters are functions of the employing establishment rather than the regular or specially assigned
duties of the employee.12 However, to the extent the evidence demonstrates that the employing
establishment either erred or acted abusively in discharging its administrative or personnel
responsibilities, such action will be considered a compensable employment factor.13
Perceptions and feelings alone are not compensable. To establish entitlement to benefits,
a claimant must establish a basis in fact for the claim by supporting her allegations with
probative and reliable evidence.14 When the matter asserted is a compensable factor of
employment and the evidence of record establishes the truth of the matter, OWCP must base its
decision on an analysis of the medical evidence.15
ANALYSIS
On May 30, 2014 while taking notes during some “down time,” appellant reportedly
heard her first name called out from behind her. She turned around and saw someone at a
distance waving a dildo in the air. At the time, appellant did not know the identity of the
individual waving the dildo, but later learned that it was T.A. She also came to believe that he
was the one who called out her name. However, T.A. denied calling out appellant’s name, and
instead claimed to have called out the supervisor’s first name. The above-described incident, as

8

Pamela D. Casey, 57 ECAB 260, 263 (2005); Lillian Cutler, 28 ECAB 125, 129 (1976).

9

Lillian Cutler, id.

10

See Kathleen D. Walker, 42 ECAB 603 (1991).

11

Andrew J. Sheppard, 53 ECAB 170, 171 (2001); Matilda R. Wyatt, 52 ECAB 421, 423 (2001).

12

David C. Lindsey, Jr., 56 ECAB 263, 268 (2005).

13

Id.

14

Supra note 8.

15

See Norma L. Blank, 43 ECAB 384, 389-90 (1992). Unless a claimant establishes a compensable factor of
employment, it is unnecessary to address the medical evidence of record. Garry M. Carlo, 47 ECAB 299,
305 (1996).

7

well as some alleged taunting afterwards, reportedly caused or contributed to appellant’s
diagnosed major depressive disorder and generalized anxiety disorder.
Initially, the Board finds there are no Cutler allegations.16 Appellant did not specifically
attribute her claimed emotional condition to regular or specially assigned work duties or a
requirement imposed by the employment. The May 30, 2014 incident occurred during what
appellant described as “down time.” She did not attribute her claimed emotional condition to her
specific duties as a mail handler (forklift operator). Just prior to the incident appellant was
sitting on her forklift writing a few things down. And after observing the dildo being waved in
the air, appellant immediately turned back around and finished what she had been doing during
her “down time.” Based on her own description of the events, the Board finds that the May 30,
2014 incident did not involve appellant’s regular or specially assigned work duties or a
requirement imposed by the employment.
The essence of appellant’s complaint is that T.A. intentionally harassed her by calling out
her name and waiving a dildo in the air for her to see. She claimed to have been embarrassed
and ashamed that it was directed towards her. To the extent that incidents alleged as constituting
harassment or a hostile work environment are established as occurring and arising from
appellant’s performance of her regular duties, these could constitute employment factors.17 For
harassment to give rise to a compensable disability under FECA there must be evidence that
harassment did in fact occur.18 Allegations of harassment must be substantiated by reliable and
probative evidence.19 Mere perceptions of harassment are not compensable.20
The record establishes that T.A. waved a dildo in the air on May 30, 2014. The record
also supports that T.A. called out to the supervisor who then walked over to APPS 2, side 2 and
retrieved the dildo. However, the weight of the evidence does not support appellant’s claim that
T.A. waved the dildo for her benefit and called out her name. Apart from appellant, J.C. was the
only witness to have reportedly heard T.A. call out her first name. He stated that T.A. called out
both first names, the supervisor first and appellant second. But as previously noted, T.A.
repeatedly denied calling out appellant’s name. He indicated that the only name he called was
her supervisor’s. While appellant claims to have heard her name, she did not mention having
also heard her supervisor’s name. J.W. heard his name, but did not mention hearing appellant’s
name or any other names. Additionally, E.T. indicated that T.A. stood up on a BMC and yelled
his supervisor’s first name. Again, there was no mention of T.A. also yelling appellant’s name.
E.D., who was also in the vicinity, did not recall hearing T.A. call out any names.
Although J.C. substantiated appellant’s allegation, the Board finds that his October 29,
2014 statement and March 13, 2015 EEO deposition testimony are of limited probative value.
First, J.C. provided a statement some five months after the May 30, 2014 incident, and he
16

See supra note 9.

17

P.T., Docket No. 14-2011 (issued February 5, 2015); see also David W. Shirey, 42 ECAB 783, 795-96 (1991);
Kathleen D. Walker, supra note 10 at 603, 608.
18

Donna J. DiBernardo, 47 ECAB 700, 703 (1996).

19

Joel Parker Sr., 43 ECAB 220, 225 (1991).

20

Supra note 18.

8

described his recollections as “sketchy at best.”21 In his October 29, 2014 statement, J.C. could
not recall which order T.A. called out the two names. However, during his subsequent EEO
deposition, J.C. testified that he heard the supervisor’s name first, followed by appellant. It is
unclear how J.C. was able to recall additional details of the May 30, 2014 incident as it became
more remote in time.
Second, there is at least one other important detail that calls into question the accuracy
and reliability of J.C.’s witness statement(s). Appellant reported that he was the first person to
whom she had spoken following the May 30, 2014 incident. She claimed to have talked to him
within minutes of the incident, and before having spoken to T.A. In his October 29, 2014
statement, J.C. noted that appellant “approached [him] later” and he did not recall their actual
conversation. In his March 13, 2015 deposition, J.C. represented that appellant approached him
several hours later. In contrast, appellant stated that a few minutes after the incident as she was
headed to APPS 2, side 2, she saw J.C. and asked him if he had called her name. According to
her, J.C. replied “No, just T.A. over there having fun with a [d]ildo.” As evidence by his
statements, J.C. apparently did not recall this earlier encounter with appellant. Admittedly, his
October 29, 2014 recollection of the May 30, 2014 incident was “sketchy at best.”
The timing of J.C.’s statement and the above-noted inconsistencies with appellant’s
version of events calls into question the reliability of his statement that T.A. called out her name
on May 30, 2014. Consequently, the Board finds that the weight of the evidence does not
support appellant’s claim that T.A. called out her name and intentionally waved the dildo in the
air for her to see. The Board further notes that the mere fact that appellant filed an EEO
compliant and a grievance does not establish that she was subjected to workplace harassment or
that unfair treatment occurred.22
With respect to the alleged May 30, 2014 harassment by H.S. and J.B., appellant
provided nothing to substantiate her claim that they were snickering and laughing as she drove
by on a number of occasions. She also failed to substantiate her claim that on June 2, 2014, J.K.
glanced in her direction and gave her a “sneer, laugh” while standing by the time clock.
Appellant believed that this encounter was related to the May 30, 2014 incident. But according
to J.K.’s June 4, 2014 statement, he was not on duty May 30, 2014, and it was not until “today”
(June 4, 2014) that he learned T.A. had found a dildo in the mail that previous Friday. Lastly,
appellant failed to substantiate her claim that J.K. revved his engine as he passed her in the
parking lot on June 4, 2014. This reportedly occurred while T.A. was in the passenger seat
laughing hysterically. As noted, allegations of harassment must be substantiated by reliable and
probative evidence.23 Mere perceptions of harassment are not compensable.24 The Board finds
that appellant failed to establish the above-noted incidents of alleged harassment on May 30,
June 2, and June 4, 2014.

21

The Board also notes that the J.C.’s October 29, 2014 statement post-dated OWCP’s initial denial of the claim,
which was based in large part on appellant’s failure to establish that T.A. had called out her name.
22

Charles D. Edwards, 55 ECAB 258, 266 (2004); see supra note 7.

23

Supra note 19.

24

Supra note 18.

9

As the above analysis demonstrates, appellant has not established any compensable
employment factors. Moreover, she did not specifically implicate her regular or specially
assigned duties as a factor in her claimed emotional condition. Because appellant failed to
establish a compensable factor of employment, OWCP properly denied her claim without
addressing the medical evidence of record.25
CONCLUSION
Appellant has not established an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the August 3, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 12, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

25

Garry M. Carlo, supra note 15.

10

